 UNION HOSPITAL OF CECIL COUNTYUnion Hospital of Cecil County and Laborers' DistrictCouncil, Laborers' International Union of NorthAmerica, AFL-CIO, Petitioner. Case 5-RC-9639April 19, 1977DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on June 3 and 4, 1976,1 and the HearingOfficer's report recommending disposition of same,pertinent portions of which are attached hereto. TheBoard has reviewed the record in light of theexceptions and briefs, and hereby adopts the HearingOfficer's findings2and recommendations.3[Direction of Second Election and Excelsior footnoteomitted from publication.]IThe election was conducted pursuant to a Decision and Direction ofElection issued by the Regional Director on April 22, 1976. The tally was 70votes for, and 97 votes against, the Petitioner; there were 4 challengedballots, an insufficient number to affect the results.2 The Employer has excepted to certain credibility resolutions of theHearing Officer. It is the established policy of the Board not to overrule aHearing Officer's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that the resolutions are incorrect. TheCoca-Cola Bottling Company of Memphis, 132 NLRB 481, 483 (1961);Siretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no sufficient basisfor disturbing the credibility resolutions in this case.We do not adopt the Hearing Officer's finding that the EmployeeRepresentative Committee at a meeting on or about November 30, 1975,submitted a request to the hospital administrator for a cost-of-living wageincrease. Employer strenuously excepts to this finding claiming that themeeting occurred on November II before it had any knowledge of unionactivity. This discrepancy with respect to the date on which the wageincrease was requested is not significant. The significant fact is that theEmployer's initial action with respect to the wage increase took place inDecember after the hospital administrator had knowledge of union activityand vowed to do something about it "before it went any further."3 In the absence of exceptions, we adopt proforma the Heanring Officer'srecommendations with regard to Objections 1, 2, 4, 8, 10, and 13.APPENDIX9. The Union object [sic] to the conduct of theemployer alleged in case no. 5-CA-7976 filed on May25, 1976.Objection 9 concerns the Employer's granting of a 4-percent wage increase during the critical period. ThePetitioner takes the position that the wage increase, whichaffected all voting unit employees, was granted in an effortto influence the outcome of the election. The Petitionerfurther states that the timing of the increase deviated frompast practice. The Employer takes the position that thewage increase was granted at a time when it waseconomically feasible to do so, was based upon businessconsiderations and was not motivated by the filing of thepetition.229 NLRB No. 20The record discloses that previous increases had beengranted by the Employer in August 1975 and November1974. The most recent increase had been announced toemployees by letter dated July 9, 1975, to be effectiveduring the first pay period in August.On or about November 30, 1975, David Grupenhoff metwith the Employee Representative Comittee, herein calledERC. The committee consists of nonsupervisory employeedelegates representing each of the Hospital's departments.The group brings personnel and employee relationsproblems to the attention of hospital management andfrom time to time makes substantive recommendations tothe hospital administrator. Among the requests submittedby the ERC in November 1975 was one for a cost-of-livingwage increase. Members of the ERC who testified at thehearing stated that a request for a wage increase hadappeared in each list submitted to Grupenhoff in the past,but that no action had been taken.After studying the ERC's suggestions, Grupenhoff metwith the full committee at its regularly scheduled meetingon December 16, 1975. The minutes of that meeting (Empl.Exh. I) reflect Grupenhoff's pledge to submit to theHospital's board of directors a request for a cost-of-livingwage increase to take effect in late February or earlyMarch 1976. The amount of the recommended increasewas to be 4 percent.On direct examination, Grupenhoff testified that both atthe time of his receipt of the ERCs requests in Novemberand his attendance at the ERC meeting of December 16,1975, he had no knowledge of any union activity in theHospital. Two employees who are ERC members and whowere in attendance at the December 16 meeting state thatGrupenhoff did indicate he had knowledge of the Union'spresence in December. David Cooke and Elizabeth Wilsonstate that Grupenhoff, in off the record remarks prior tothe opening of the meeting, said that he had heard rumorsabout a union around the Hospital and he "would like todo something about it before it got-before it went anyfurther." Grupenhoff denied making the statement andcontends that he had no knowledge of any union activity inthe Hospital until March 24, 1976, when the Union'srepresentation petition was received in the mail from theBoard's Regional Office.Petitioner's witness David Cooke also testified that heattended his first union meeting around November 20,1975. He further states that, after reporting to work on theday after the union meeting, he was approached by asupervisor, Mr. Ritter, who asked him about the meeting.David Cooke's testimony concerning his conversation withRitter is uncontroverted. Therefore, there can be noquestion that the Hospital had knowledge of union activityamong its employees as early as November 1975. Further, Ido not credit Grupenhoff's denial concerning the off-the-record discussion at the December 16, 1975, ERC meeting.Rather, I credit the testimony of witnesses Cooke andWilson. Thus, I find that at the time Grupenhoff forwardedhis recommendation for a pay increase to members of theHospital's board of directors, he did so with full knowledgeof the Union's activities in the Hospital.On February 19, 1976, the Employer's Personnel Com-mittee held a meeting. One of the topics discussed was the91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvisability of granting a general wage increase toemployees of the Hospital. As the minutes of that meetingreflect (Empl. Exh. 2), the Personnel Committee voted torecommend the wage increase to the Hospital's board ofdirectors at the next regularly scheduled meeting. A closeexamination of Employer's Exhibit 2 reveals the statement,"Mr. Hittel presented the request for a general payincrease. The request is explained in the accompanyingletter." At the hearing, however, the Employer declined tosubmit into evidence the attached letter explaining the payincrease, stating that the letter was not germane. TheEmployer's position is that the wage increase was eventual-ly granted because it was economically feasible to do soand the timing of the increase was not planned to influencethe outcome of the representation election. The omission ofthe attached document which purportedly "explained" thepay increase does little to persuade the Hearing Officer asto the viability of the Employer's position.On February 25, 1976, the full board of directors held itsregularly scheduled monthly meeting. Although the recom-mendation for a pay increase was presented to the board,the motion was tabled. Instead, the board determined towait for I month, study the matter further, and reconsiderit at next month's meeting.On March 24, 1976, the Hospital received from theNLRB Regional Office a copy of the Union's electionpetition. Coincidentally, the petition was received on thevery day that the monthly board of directors' meeting hadbeen scheduled. The minutes of that meeting (Empl. Exh.5), reflect that the recommendation for a wage increase wasagain presented by the Personnel Committee and wasapproved by the board. It was determined to make theincrease retroactive to the first pay period in Marchpending approval of a labor attorney to be retained by theHospital. The Union's election petition was discussedbriefly. After discussions with the attorney, the payincrease was made effective for the pay period March 14-27. Notification of the wage increase was received by theemployees along with the increased paycheck.Having credited Petitioner's witnesses who testified thathospital administration had knowledge of the Union'spresence as early as November 1975, we now turn to adiscussion of the timing of the March increase and theEmployer's past practice. The evidence discloses that theHospital's past policy had been to grant one wage increaseper year. The March 1976 increase, on the other hand, wasproposed by the hospital administrator within 5 months ofthe previous one and implemented within 9 months.Further, nearly 2 months elapsed before GrupenhoffsDecember 16, 1975, pledge was presented to the board, andon February 25, 1976, the board was content to delayconsideration of the increase for yet another month.However, at the board meeting on March 24, 1976, afterthe petition had been received, the recommendation for apay increase was "unanimously adopted."In support of its position that the March 1976 increasewas not timed in such a way as to influence the outcome ofthe representation proceeding, the Employer states that itwas in response to a specific request from the ERC that themachinery was implemented, resulting in the wage increasein March. I do not find this argument persuasive. I creditthe testimony of ERC members who state that the requestfor higher wage rates was a continuing one and hadappeared on each list of requests sent to Mr. Grupenhoff.Clearly the fact that wage increases had been underlongstanding consideration does not alter the fact that theactual timing of the granting of the increase is coercive.Similarly, where the Employer learns of union activity andaccelerates what were before vague possibilities, the wageincrease interferes with a free election. Texas Transport andTerminal Company, 187 NLRB 466 (1970).An employer is free to implement a wage increase duringthe critical period if (1) the timing and amount of theincrease comports with past practice, (2) business consider-ations are involved, and (3) the process through which theincrease is granted is begun before the onset of unionactivity. Mallory Controls Co., 214 NLRB 616. It is theconclusion of the Hearing Officer that in the instant case,these prerequisites are patently absent. The March 1976wage increase was a deviation from past practice, theplanning of the increase began after hospital managementlearned of the Union's presence in the Hospital, and theEmployer has presented no evidence of pressing businessconsiderations which would warrant the increase.The circumstances of this case are similar to those inTower Paint Investments, Inc., 195 NLRB 823, where theBoard states:The timing of the increase during the organizationalperiod could not fail to impress even the most obtusethat the company was giving the increase and that thisoccurred before the Union obtained bargaining rights,therefore, why was a union necessary.Simply because the Employer in this case refrained fromother more obvious violations of Section 8(aX1), it is notfree to employ the "fist inside a velvet glove" of well-timedwage increases. N.LR.B. v. Exchange Parts, 375 U.S. 405(1964). As it is the conclusion of the Hearing Officer thatthe March 1976 wage increase constituted objectionableconduct sufficient to affect the outcome of the election, theundersigned recommends that Petitioner's Objection 9 besustained, the election conducted on June 3 and 4, 1976, beset aside, and a new election be conducted.92